DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s preliminary amendment filed 5/19/2022 has been entered. The claim 1, 4, 7, 11, 14 and 18 have been cancelled. The claims 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 and 20 have been amended. The claims 22-26 have been newly added. The claims 2, 3, 5, 6, 8-10, 12, 13, 15-17 and 19-26 are pending in the current application.   

Response to Arguments
Applicant’s arguments filed 5/19/2022 with respect to the claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action.

Claim Objections
Claim 5 is objected to because of the following informalities:  at line 1 of the claim 5, “claim 1” should be “claim 2”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of Kim et al. US-PGPUB No. 2012/0044263 (hereinafter Kim); Ozaki et al. US-PGPUB No. 2013/0286206 (hereinafter Ozaki); 
James et al. US-PGPUB No. 2014/0067488 (hereinafter James).
Re Claim 2: 
Juliver teaches a system comprising: 
a non-transitory memory (Juliver teaches at FIG. 2 and Paragraph 0050 that CPU 104 executes an operating system and a transportation service management and dispatching application and at Paragraph 0244 computer-executable instructions…on a computer system on a computer-readable medium. Juliver teaches at Paragraph 0122 that a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 51 for analysis or analyzed locally); and 
one or more hardware processors coupled to the non-transitory memory and configured to access the image view from the non-transitory memory and to execute instructions to cause the system to perform operations comprising (Juliver teaches at FIG. 2 and Paragraph 0050 that CPU 104 executes an operating system and a transportation service management and dispatching application and at Paragraph 0244 computer-executable instructions…on a computer system on a computer-readable medium. 
Juliver teaches at Paragraph 0122 that a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 51 for analysis or analyzed locally): 
receiving, from a first mobile computing device, a request for hailing a for-hire vehicle (Juliver teaches at Paragraph 0088 the client selects to request a new trip…the client enters in specifics for the trip, including entering in the pick-up location and the drop-off location, the desired time for the pick-up and at Paragraph 0101 that the client can request the pick-up as soon as possible….the client may be able to confirm, cancel, modify or delay the pre-booked trip from their mobile device 60 and at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60); 
in response to receiving the request, communicating, to a second mobile computing device associated with a selected one of a plurality of for-hire vehicles, information corresponding to the request (Juliver teaches at Paragraph 0138 that after confirmation of the desired route change by the client, the client application may update the vehicle’s driver, conveying the client’s desired route changes. That update may include modified information that indicates the client management server’s new recommended route based on client’s desired route changes. 
Juliver teaches at Paragraph 0197 that the system integrated drivers can use the same technology to identify their target client and the client application user information as they become close enough to see and in a transportation services vehicle this feature may be provided by a heads-up display which projects information retrieved from the client management server 52 onto the inside of the vehicle windshield such that things they actually see optically through the windshield have data overlaid on them. 
Juliver teaches at Paragraph 0127 that the messages may be transferred from the client’s mobile device 60 to the tablet computer 32 and at Paragraph 0119 that once dispatched, the mobile device 60 and the tablet computer 32 transmit their geolocation to the client management server 52 and the transportation service provider system 24 respectively and at Paragraph 0123 that every time a client is picked up or dropped off by a system-integrated vehicle, the same location specific information may be recorded by the vehicle’s tablet computer 32 and at Paragraph 0198 that the client application users may be able to identify each other’s location and/or destination and/or route and/or purpose of travel and may interact with each other directly or otherwise); 
calculating travel time information for the selected one of the plurality of for-hire vehicles to reach the particular pick-up location associated with the request (Juliver teaches at Paragraph 0161 that the appropriate number of minutes prior to the specified pick-up time for the dispatch request to be sent may be calculated by the client management server 52 based on algorithms designed to accurately estimate that time period dynamically and Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and Paragraph 0106 this includes the estimated wait time until the dispatched vehicle arrives based on calculations which may include averaging the drive times for a set number of the closest available vehicles. 
Juliver teaches at Paragraph 0142 that the mobile device 60 may display details of the trip including elapsed time, departure and arrival times, distance travelled, difference if any between the predicted and actual travel distances, times and/or routes and at Paragraph 0054 that the tablet computer 32 receives meter data from the taxi meter 36 including the distance and time travelled and at Paragraph 0134 that the actual route travelled may be overlaid on a map on the mobile device’s display to aid in comparison and allow the client to select from several messages that can be sent from their mobile device that may be received by the driver’s mobile device); and 
providing, for display on the AR viewer of the first mobile computing device, the calculated travel time information (
Juliver teaches at Paragraph 0118 that the client can view the location and approach of the dispatched vehicle on their mobile device 60 and at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle. 
Juliver teaches at Paragraph 0161 that the appropriate number of minutes prior to the specified pick-up time for the dispatch request to be sent may be calculated by the client management server 52 based on algorithms designed to accurately estimate that time period dynamically and Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and Paragraph 0106 this includes the estimated wait time until the dispatched vehicle arrives based on calculations which may include averaging the drive times for a set number of the closest available vehicles. 
Juliver teaches at Paragraph 0142 that the mobile device 60 may display details of the trip including elapsed time, departure and arrival times, distance travelled, difference if any between the predicted and actual travel distances, times and/or routes and at Paragraph 0054 that the tablet computer 32 receives meter data from the taxi meter 36 including the distance and time travelled and at Paragraph 0134 that the actual route travelled may be overlaid on a map on the mobile device’s display to aid in comparison and allow the client to select from several messages that can be sent from their mobile device that may be received by the driver’s mobile device).  
Juliver does not teach the new claim limitation of “determining, based on location associated with the first mobile computing device, a set of pick-up location candidates for the request; detecting that an image of a scene is displayed through an augmented reality (AR) viewer of the first mobile computing device; identifying, within the scene, a particular pick-up location from the set of pick-up location candidates; indicating, on the AR viewer of the the first mobile computing device, the particular pick-up location”. 
However, Juliver teaches at Paragraph 0118 that the client can view the location and approach of the dispatched vehicle on their mobile device 60 and at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle. 
James’s map image and/or Juliver visual image can be modified by Kim’s image of the scene to have displayed the AR information associated with the designated hail cab location for pickup, because Ozaki have taught that the posted content (AR information) can be displayed to the user of the mobile device for the vehicle object in the image of the scene. Ozaki teaches at FIG. 2, 6, 13 and 15 that vehicle/car AR information can be superimposed upon the vehicle objects in the real-time captured scene such that the vehicle/car AR information including various vehicle information associated with the for-hire vehicles can be displayed on the captured image of the scene for the user to distinguish the one particular for-hire vehicle from among a set of candidate vehicles in the real-time captured image of the scene based on the AR information. Moreover, according to James, Ozaki’s posted content of the vehicle objects can be modified by James’s AR information associated with for-hire vehicle of FIG. 4C and Paragraph 0122 showing a window or other display feature with AR information such as estimated time of arrival, distance, fare-related or other information. It is noted that the for-hire vehicle locations are the candidate pick-up locations. It would have been obvious to one of the ordinary skill in the art to have modified Ozaki’s posted content of the vehicle objects with James’s AR information showing estimated time of arrival, distance, fare-related or other information to show the user of the passenger mobile device the particular pick-up location. One of the ordinary skill in the art would have been motivated to have identified the particular pick-up location through an image viewer of the passenger mobile device. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have replaced James’s map image of FIGS. 4B-4D and/or Juliver’s visual image with Kim’s real time scene image and/or Ozaki/s scene image of FIGS. 2, 6, 13 and 15 on the mobile terminal to have displayed the vehicle/car AR information to show the particular pickup location of the for-hire vehicle on the image viewer of the passenger’s mobile device. One of the ordinary skill in the art would have been motivated to have located the pickup location by the virtue of the vehicle/car AR information displayed on the for-hire vehicles on the image viewer of the passenger’s mobile device. 

In the same field of endeavor, Juliver/James and Kim/Ozaki combination teaches the new claim limitation of 
determining, based on location associated with the first mobile computing device, a set of pick-up location candidates for the request (Ozaki teaches at FIGS. 3, 6, 13 and 15 displaying AR information (TA/GA) on the vehicle objects within the image scene captured by the mobile apparatus 3. 
Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle. 

Kim teaches at FIG. 2 and Paragraph 0028-0030 that the terminal device uses the object recognition unit to recognize objects of bus stop signs 200 and 210 from an image of the rea captured by the camera. 
James teaches at FIG. 4a-4b and Paragraph 0118 determining, based on the location of the computing device 400 as identified by the star symbol 427, a set of icons 426 and 427 representing the available FHV’s in the vicinity of the user, or a set of pick-up location candidates “A” or the pick-up locations such as bus stops, train stations. James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up. James teaches at FIG. 4b-4c and Paragraph 0117-0118 that the pick-up location is highlighted by the star symbol 427 or the pick-up FHV is highlighted by the “H” icon symbol which may be designated by the user as a pick-up location. James teaches at Paragraph 0118 that the current location of the user is designated by the dispatch system as the pick-up location which is highlighted in FIGS. 4C-4D. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs. As the user location is highlighted, the closest available pick-up location is highlighted when the user reaches the closest available pick-up location); 
detecting that an image of a scene is displayed through an augmented reality (AR) viewer of the first mobile computing device (Kim teaches at FIG. 2 and Paragraph 0028-0030 that the terminal device uses the object recognition unit to recognize objects of bus stop signs 200 and 210 from an image of the rea captured by the camera…the terminal device requests the object server to send property information corresponding to the determined marker levels of the objects of the respective bus stop signs 200 and 210 and combines the objects and the pieces of received property information to display a combined result via the display unit 140. 
Ozaki teaches at FIGS. 3, 6, 13 and 15 displaying AR information (TA/GA) on the vehicle objects within the image scene captured by the mobile apparatus 3. 
Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle. 
James teaches at FIG. 4a-4b and Paragraph 0118 determining, based on the location of the computing device 400 as identified by the star symbol 427, a set of icons 426 and 427 representing the available FHV’s in the vicinity of the user, or a set of pick-up location candidates “A” or the pick-up locations such as bus stops, train stations. James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up. James teaches at FIG. 4b-4c and Paragraph 0117-0118 that the pick-up location is highlighted by the star symbol 427 or the pick-up FHV is highlighted by the “H” icon symbol which may be designated by the user as a pick-up location. James teaches at Paragraph 0118 that the current location of the user is designated by the dispatch system as the pick-up location which is highlighted in FIGS. 4C-4D. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs. As the user location is highlighted, the closest available pick-up location is highlighted when the user reaches the closest available pick-up location); 
identifying, within the scene, a particular pick-up location from the set of pick-up location candidates (Kim teaches at FIG. 2 and Paragraph 0028-0030 that the terminal device uses the object recognition unit to recognize objects of bus stop signs 200 and 210 from an image of the rea captured by the camera…the terminal device requests the object server to send property information corresponding to the determined marker levels of the objects of the respective bus stop signs 200 and 210 and combines the objects and the pieces of received property information to display a combined result via the display unit 140. 
Ozaki teaches at FIGS. 3, 6, 13 and 15 displaying AR information (TA/GA) on the vehicle objects within the image scene captured by the mobile apparatus 3. 
Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle. 
James teaches at FIG. 4a-4b and Paragraph 0118 determining, based on the location of the computing device 400 as identified by the star symbol 427, a set of icons 426 and 427 representing the available FHV’s in the vicinity of the user, or a set of pick-up location candidates “A” or the pick-up locations such as bus stops, train stations. James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up. James teaches at FIG. 4b-4c and Paragraph 0117-0118 that the pick-up location is highlighted by the star symbol 427 or the pick-up FHV is highlighted by the “H” icon symbol which may be designated by the user as a pick-up location. James teaches at Paragraph 0118 that the current location of the user is designated by the dispatch system as the pick-up location which is highlighted in FIGS. 4C-4D. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs. As the user location is highlighted, the closest available pick-up location is highlighted when the user reaches the closest available pick-up location); 
indicating, on the AR viewer of the first mobile computing device, the particular pick-up location (Kim teaches at FIG. 2 and Paragraph 0028-0030 that the terminal device uses the object recognition unit to recognize objects of bus stop signs 200 and 210 from an image of the rea captured by the camera…the terminal device requests the object server to send property information corresponding to the determined marker levels of the objects of the respective bus stop signs 200 and 210 and combines the objects and the pieces of received property information to display a combined result via the display unit 140. 
Ozaki teaches at FIGS. 3, 6, 13 and 15 displaying AR information (TA/GA) on the vehicle objects within the image scene captured by the mobile apparatus 3. 
Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle. 
James teaches at FIG. 4a-4b and Paragraph 0118 determining, based on the location of the computing device 400 as identified by the star symbol 427, a set of icons 426 and 427 representing the available FHV’s in the vicinity of the user, or a set of pick-up location candidates “A” or the pick-up locations such as bus stops, train stations. James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up. James teaches at FIG. 4b-4c and Paragraph 0117-0118 that the pick-up location is highlighted by the star symbol 427 or the pick-up FHV is highlighted by the “H” icon symbol which may be designated by the user as a pick-up location. James teaches at Paragraph 0118 that the current location of the user is designated by the dispatch system as the pick-up location which is highlighted in FIGS. 4C-4D. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs. As the user location is highlighted, the closest available pick-up location is highlighted when the user reaches the closest available pick-up location). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated James/Kim/Ozaki’s teaching of displaying various images on the image viewer of the mobile device into Juliver’s taxi dispatch system to have allowed the display of AR information associated with a pick-up location as Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle. One of the ordinary skill in the art would have been motivated to have displayed the FHV as the AR information indicating the pick-up location or the closest pick-up location can be displayed on the image of the scene. 
Re Claim 9: 
The claim 9 is in parallel with the claim 1 in a method form. The claim 9 is subject to the same rationale of rejection as the claim 1. 
Re Claim 16: 
The claim 16 recites a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations [of the method of the claim 1].  
The claim 16 is in parallel with the claim 1 in the form of a computer program product. The claim 16 is subject to the same rationale of rejection as the claim 1. 
Juliver further teaches the claim limitation of a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations [of the method of the claim 1] (Juliver teaches at FIG. 2 and Paragraph 0050 that CPU 104 executes an operating system and a transportation service management and dispatching application and at Paragraph 0244 computer-executable instructions…on a computer system on a computer-readable medium. Juliver teaches at Paragraph 0122 that a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 51 for analysis or analyzed locally).  


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of Kim et al. US-PGPUB No. 2012/0044263 (hereinafter Kim); Ozaki et al. US-PGPUB No. 2013/0286206 (hereinafter Ozaki); 
James et al. US-PGPUB No. 2014/0067488 (hereinafter James); McDermed et al. US-Patent No. 8,160,813 (hereinafter McDermed). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the calculated travel time information is provided as a countdown timer.
Juliver teaches at Paragraph 0142 the mobile device 60 may display elapsed time. 
Juliver teaches at Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and at Paragraph 0032 transmitting an estimated arrival time at a pick-up location to the mobile device and at Paragraph 0106 this includes the estimated wait time until the dispatched vehicle arrives based on calculations which may include averaging the drive times for a set number of the closest available vehicles. 
Juliver does not teach the claim limitation of a countdown timer. However, McDermed et al. US-Patent No. 8,160,813 teaches the claim limitation of a countdown timer (McDermed teaches at column 6, lines 35-56 that the display board 110 may be adapted to include a clock 180 and the clock 180 may display the time of day or may provide stopwatch or countdown capabilities…the device 100 may provide specific information about the time that has elapsed during the trip or the amount of time remaining before the trip is completed). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated McDermed’s countdown timer into the display of the elapsed time of Juliver to have displayed the elapsed time in terms of the countdown timer. One of the ordinary skill in the art would have been motivated to have presented a timer to show the elapsed time of a trip. 

Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the calculated travel time information is provided as a countdown timer. 
The claim 10 is in parallel with the claim 3 in a method form. The claim 10 is subject to the same rationale of rejection as the claim 3. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the calculated travel time information is provided as a countdown timer.
The claim 17 is in parallel with the claim 3 in the form of a computer program product. The claim 17 is subject to the same rationale of rejection as the claim 3. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of Kim et al. US-PGPUB No. 2012/0044263 (hereinafter Kim); Ozaki et al. US-PGPUB No. 2013/0286206 (hereinafter Ozaki); 
James et al. US-PGPUB No. 2014/0067488 (hereinafter James). 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the AR viewer of the first mobile computing device provides a real-time indication of the selected one of the plurality of for-hire vehicles when the selected one of the plurality of for-hire vehicles is determined to be within a frame of the AR viewer.
Juliver and James teach the claim limitation that the AR viewer of the first mobile computing device provides a real-time indication of the selected one of the plurality of for-hire vehicles when the selected one of the plurality of for-hire vehicles is determined to be within a frame of the AR viewer (James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up. 
James teaches at FIG. 4b-4c and Paragraph 0117-0118 that the pick-up location is highlighted by the star symbol 427 or the pick-up FHV is highlighted by the “H” icon symbol which may be designated by the user as a pick-up location. 
James teaches at Paragraph 0118 that the current location of the user is designated by the dispatch system as the pick-up location which is highlighted in FIGS. 4C-4D. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs. As the user location is highlighted, the closest available pick-up location is highlighted when the user reaches the closest available pick-up location. 
Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle as it appears when seen through the client’s mobile device’s camera).  
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the AR viewer of the first mobile computing device provides a real-time indication of the selected one of the plurality of for-hire vehicles when the selected one of the plurality of for-hire vehicles is determined to be within a frame of the AR viewer.
The claim 12 is in parallel with the claim 5 in a method form. The claim 12 is subject to the same rationale of rejection as the claim 5. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the AR viewer of the first mobile computing device provides a real-time indication of the selected one of the plurality of for-hire vehicles when the selected one of the plurality of for-hire vehicles is determined to be within a frame of the AR viewer.
The claim 19 is in parallel with the claim 5 in the form of a computer program product. The claim 19 is subject to the same rationale of rejection as the claim 5. 

Claims 6, 8, 13, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of Kim et al. US-PGPUB No. 2012/0044263 (hereinafter Kim); Ozaki et al. US-PGPUB No. 2013/0286206 (hereinafter Ozaki); 
James et al. US-PGPUB No. 2014/0067488 (hereinafter James); Lee US-PGPUB NO. 2011/0300877 (hereinafter Lee) and Ichinose et al. US-PGPUB No. 2015/0199619 (hereinafter Ichinose). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the operations further include: providing, for display on the AR viewer of the first mobile computing device, navigation instructions to the particular pick-up location. 
James and Juliver teach the claim limitation that the operations further include: providing, for display on the AR viewer of the first mobile computing device, navigation instructions to the particular pick-up location (James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up. 
James teaches at FIG. 4b-4c and Paragraph 0117-0118 that the pick-up location is highlighted by the star symbol 427 or the pick-up FHV is highlighted by the “H” icon symbol which may be designated by the user as a pick-up location. 
James teaches at Paragraph 0118 that the current location of the user is designated by the dispatch system as the pick-up location which is highlighted in FIGS. 4C-4D. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs. As the user location is highlighted, the closest available pick-up location is highlighted when the user reaches the closest available pick-up location. 
Juliver teaches Paragraph 0123 that every time a pick-up is requested, any SSID in range of the mobile device 60, any client entered pick-up address and GPS-determined latitude and longitude may be recorded by the client’s mobile device 60. 
Juliver teaches at Paragraph 0088 the client selects to request a new trip…the client enters in specifics for the trip, including entering in the pick-up location and the drop-off location, the desired time for the pick-up and at Paragraph 0101 that the client can request the pick-up as soon as possible….the client may be able to confirm, cancel, modify or delay the pre-booked trip from their mobile device 60 and at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60); but suggests the claim limitation: providing, for display on the first mobile computing device, navigation instructions to the pick-up zone (Juliver teaches at Paragraph 0133 that both the recommended route and the actual route travelled may be overlaid on a map on the mobile device’s display and at Paragraph 0137 that the client may be able to preview the suggested route map on their mobile device either prior to or during the trip and this route map may also identify nearby points-of-interest. 
Juliver teaches Paragraph 0122 that at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60). 
However, Lee teaches the claim limitation: providing, for display on the AR viewer of the first mobile computing device, navigation instructions to the particular pick-up location (Lee teaches at Paragraph 0138 that the mobile terminal 100 is able to provide a specific counterpart with path information on a path from a position of the specific counterpart to the destination and at Paragraph 0149 that at least one path display types, e.g., AR type, map type for displaying the path information are displayed on the touchscreen 400). 
Ichinose teaches that providing, for display on the AR viewer of the first mobile computing device, navigation instructions to the particular pick-up location (Ichinose teaches at Paragraph 0108 that the user makes reservation to visit places using the autonomous mobile device 1 and at Paragraph 0120 that the user can also arbitrarily edit the names of the registered sites with a means…the planned route and required time are transmitted to the user’s network terminal 161 and presented to the user…The boarding site names and leeway time that have been set are transmitted to the operation management center and at Paragraph 0122 that if “hospital m1” is selected on the screen 50, the screen transitions to a hospital selection screen 51. The user first selects a hospital and then selects to designate a boarding time and at Paragraph 0123 that dispatch of a vehicle equipped with biological information and in-vehicle monitors can be requested as desired and at Paragraph 0134 that the autonomous mobile device instruction means 139 transmits a presentation instruction to the network terminal 161 so that the current location of the autonomous mobile device 1 that has been called by the user is presented to the user and at Paragraph 0137 once the autonomous mobile device 1 has approached within a certain distance to the boarding site 91, an identical identification mark is presented on both the network terminal 161 and the external display means 4 of the autonomous mobile device 1. 
Ichinose teaches at Paragraph 0089 that a user of the smartphone sets the usage information of the autonomous mobile device 1 and at Paragraph 0093 that if the user makes an appointment at the hospital and travels so as to arrive at the hospital at the time of the appointment, the waiting time at the hospital will be reduced and at Paragraph 0094 that this boarding time is transmitted to the usage information settings screen 162 and presented to the user and the user sets the boarding time upon referring to the presented time. 
Ichinose teaches at Paragraph 0110 that the screen 54 displays a simple map with walking courses…corresponding boarding/alighting site names and stopover point names are displayed on the map and at Paragraph 0111 that the required time information is transmitted back to the user’s network terminal 161 as calculation results and the required time information is presented on a screen 58). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the path information from one source location to a destination location on the mobile terminal according to Lee and Ichinose to have further provided Juliver with the map navigation system allowing the mobile device user to navigation from the source location to the pick-up zone. One of the ordinary skill in the art would have been motivated to have provided a navigation to the pickup zone on the mobile device. 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the particular pick-up location is identified based on the scene represented by the image. 
Kim and Juliver teach the claim limitation that the particular pick-up location is identified based on the scene represented by the image (Kim teaches at FIG. 2 and Paragraph 0030 that the terminal device only displays property information 230 since the marker level of the object of the bus stop sign 200 is smaller than a predefined amount.. 
Juliver teaches Paragraph 0123 that every time a pick-up is requested, any SSID in range of the mobile device 60, any client entered pick-up address and GPS-determined latitude and longitude may be recorded by the client’s mobile device 60. 
Juliver teaches at Paragraph 0088 the client selects to request a new trip…the client enters in specifics for the trip, including entering in the pick-up location and the drop-off location, the desired time for the pick-up and at Paragraph 0101 that the client can request the pick-up as soon as possible….the client may be able to confirm, cancel, modify or delay the pre-booked trip from their mobile device 60 and at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60); but suggests the claim limitation: providing, for display on the first mobile computing device, navigation instructions to the pickup location (Juliver teaches at Paragraph 0133 that both the recommended route and the actual route travelled may be overlaid on a map on the mobile device’s display and at Paragraph 0137 that the client may be able to preview the suggested route map on their mobile device either prior to or during the trip and this route map may also identify nearby points-of-interest. 
Juliver teaches Paragraph 0122 that at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60). 
However, Lee teaches the claim limitation: the particular pick-up location is identified based on the scene represented by the image (Lee teaches at Paragraph 0138 that the mobile terminal 100 is able to provide a specific counterpart with path information on a path from a position of the specific counterpart to the destination and at Paragraph 0149 that at least one path display types, e.g., AR type, map type for displaying the path information are displayed on the touchscreen 400). 
Ichinose teaches that the particular pick-up location is identified based on the scene represented by the image (Ichinose teaches at Paragraph 0108 that the user makes reservation to visit places using the autonomous mobile device 1 and at Paragraph 0120 that the user can also arbitrarily edit the names of the registered sites with a means…the planned route and required time are transmitted to the user’s network terminal 161 and presented to the user…The boarding site names and leeway time that have been set are transmitted to the operation management center and at Paragraph 0122 that if “hospital m1” is selected on the screen 50, the screen transitions to a hospital selection screen 51. The user first selects a hospital and then selects to designate a boarding time and at Paragraph 0123 that dispatch of a vehicle equipped with biological information and in-vehicle monitors can be requested as desired and at Paragraph 0134 that the autonomous mobile device instruction means 139 transmits a presentation instruction to the network terminal 161 so that the current location of the autonomous mobile device 1 that has been called by the user is presented to the user and at Paragraph 0137 once the autonomous mobile device 1 has approached within a certain distance to the boarding site 91, an identical identification mark is presented on both the network terminal 161 and the external display means 4 of the autonomous mobile device 1. 
Ichinose teaches at Paragraph 0089 that a user of the smartphone sets the usage information of the autonomous mobile device 1 and at Paragraph 0093 that if the user makes an appointment at the hospital and travels so as to arrive at the hospital at the time of the appointment, the waiting time at the hospital will be reduced and at Paragraph 0094 that this boarding time is transmitted to the usage information settings screen 162 and presented to the user and the user sets the boarding time upon referring to the presented time); and providing, for display on the first mobile computing device, navigation instructions to the pickup location (Ichinose teaches at Paragraph 0110 that the screen 54 displays a simple map with walking courses…corresponding boarding/alighting site names and stopover point names are displayed on the map and at Paragraph 0111 that the required time information is transmitted back to the user’s network terminal 161 as calculation results and the required time information is presented on a screen 58). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the path information from one source location to a destination location on the mobile terminal according to Lee and Ichinose to have further provided Juliver with the map navigation system allowing the mobile device user to navigation from the source location to the pick-up zone. One of the ordinary skill in the art would have been motivated to have provided a navigation to the pickup zone on the mobile device. 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that providing, for display on the AR viewer of the first mobile computing device, navigation instructions to the particular pick-up location. 
The claim 13 is in parallel with the claim 6 in a method form. The claim 13 is subject to the same rationale of rejection as the claim 6. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the particular pickup location is identified based on the scene represented by the image. 
The claim 15 is in parallel with the claim 8 in a method form. The claim 15 is subject to the same rationale of rejection as the claim 8. 

Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the operations further include: providing, for display on the AR viewer of the first mobile computing device, navigation instructions to the particular pick-up location.
The claim 20 is in parallel with the claim 6 in a method form. The claim 20 is subject to the same rationale of rejection as the claim 6. 
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 16 except additional claim limitation of selecting, from the plurality of for-hire vehicles, the selected one of the plurality of for-hire vehicles, based on the particular pick-up location. 
The claim 21 is in parallel with the claim 8 in a method form. The claim 21 is subject to the same rationale of rejection as the claim 8. 

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of Kim et al. US-PGPUB No. 2012/0044263 (hereinafter Kim); Ozaki et al. US-PGPUB No. 2013/0286206 (hereinafter Ozaki); 
James et al. US-PGPUB No. 2014/0067488 (hereinafter James) and Tuukkanen US-PGPUB No. 2013/0144482 (hereinafter Tuukkanen ‘482) and Tuukkanen US-PGPUB No. 2014/0240349 (hereinafter Tuukkanen ‘349). 

Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that the real-time indication comprises a fuel level of the selected one of the plurality of for-hire vehicles.
Juliver and Kim do not explicitly teach the claim limitation that the real-time indication comprises a fuel level of the selected one of the plurality of for-hire vehicles.
However, Tuukkanen ‘482 teaches the claim limitation that the real-time indication comprises a fuel level of the selected one of the plurality of for-hire vehicles (Tuukkanen ‘482 teaches at Paragraph 0092 that presenting at the user device various information items associated with the vehicle including a fuel gauge 905 and at Paragraph 0086 presenting the vehicle’s tire pressure information. 
Tuukkanen ‘349 teaches at Paragraph 0057 that the notification platform 11 may cause a presentation of an alert message “LOW ON OIL, ADD OIL?”
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have presented additional augmented reality information including the fuel level and the tire pressure information associated with the vehicle object on the image of the scene. One of the ordinary skill in the art would have been motivated to have presented additional AR information associated with the vehicle object captured on the image of the scene. 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that the real-time indication comprises a tire pressure of the selected one of the plurality of for-hire vehicles.
However, Tuukkanen ‘482 teaches the claim limitation that the real-time indication comprises a tire pressure of the selected one of the plurality of for-hire vehicles (Tuukkanen ‘482 teaches at Paragraph 0092 that presenting at the user device various information items associated with the vehicle including a fuel gauge 905 and at Paragraph 0086 presenting the vehicle’s tire pressure information. 
Tuukkanen ‘349 teaches at Paragraph 0057 that the notification platform 11 may cause a presentation of an alert message “LOW ON OIL, ADD OIL?”
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have presented additional augmented reality information including the fuel level and the tire pressure information associated with the vehicle object on the image of the scene. One of the ordinary skill in the art would have been motivated to have presented additional AR information associated with the vehicle object captured on the image of the scene. 
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the real-time indication comprises a fuel level of the selected one of the plurality of for-hire vehicles.
However, Tuukkanen ‘482 teaches the claim limitation that the real-time indication comprises a fuel level of the selected one of the plurality of for-hire vehicles (Tuukkanen ‘482 teaches at Paragraph 0092 that presenting at the user device various information items associated with the vehicle including a fuel gauge 905 and at Paragraph 0086 presenting the vehicle’s tire pressure information. 
Tuukkanen ‘349 teaches at Paragraph 0057 that the notification platform 11 may cause a presentation of an alert message “LOW ON OIL, ADD OIL?”
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have presented additional augmented reality information including the fuel level and the tire pressure information associated with the vehicle object on the image of the scene. One of the ordinary skill in the art would have been motivated to have presented additional AR information associated with the vehicle object captured on the image of the scene. 
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the real-time indication comprises a tire pressure of the selected one of the plurality of for-hire vehicles.
However, Tuukkanen ‘482 teaches the claim limitation that the real-time indication comprises a tire pressure of the selected one of the plurality of for-hire vehicles (Tuukkanen ‘482 teaches at Paragraph 0092 that presenting at the user device various information items associated with the vehicle including a fuel gauge 905 and at Paragraph 0086 presenting the vehicle’s tire pressure information. 
Tuukkanen ‘349 teaches at Paragraph 0057 that the notification platform 11 may cause a presentation of an alert message “LOW ON OIL, ADD OIL?”
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have presented additional augmented reality information including the fuel level and the tire pressure information associated with the vehicle object on the image of the scene. One of the ordinary skill in the art would have been motivated to have presented additional AR information associated with the vehicle object captured on the image of the scene. 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the real-time indication comprises at least one of a fuel level or a tire pressure of the selected one of the plurality of for-hire vehicles.
However, Tuukkanen ‘482 teaches the claim limitation that the real-time indication comprises at least one of a fuel level or a tire pressure of the selected one of the plurality of for-hire vehicles (Tuukkanen ‘482 teaches at Paragraph 0092 that presenting at the user device various information items associated with the vehicle including a fuel gauge 905 and at Paragraph 0086 presenting the vehicle’s tire pressure information. 
Tuukkanen ‘349 teaches at Paragraph 0057 that the notification platform 11 may cause a presentation of an alert message “LOW ON OIL, ADD OIL?”
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have presented additional augmented reality information including the fuel level and the tire pressure information associated with the vehicle object on the image of the scene. One of the ordinary skill in the art would have been motivated to have presented additional AR information associated with the vehicle object captured on the image of the scene. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613